DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 9,499,028) in view of Teschner (US 2004/0160090).
Regarding claim 1, Kondo et al. discloses a window unit (10, fig 2) comprising: 
a frame (14, fig 2) with a frame profile (20, fig 2) that encompasses at least partially peripheral sides wherein the frame comprises a primary part (16, fig 2) in the form of a hard component (16a fig 2) with an exterior profile, and wherein the primary part has at least one inner profile line (16b, fig 2) with at least one notch and/or at least one protrusion extending from the exterior profile to a center of the window unit and comprising at least one fixing mean (22, fig 2).
Kondo et al. do not disclose a glazing panel
However, Teschner teaches a glazing panel (26, fig 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a window unit, such as that 

Regrading claim 2, Kondo et al. also discloses the frame comprises a secondary part which is in the form of a soft component, placed at least partially over the primary part (shown in fig 1).

Regrading claim 3, Kondo et al. further discloses the hard component is a polypropylene based material (col. 8, lines 40-55).

Regrading claim 4, Kondo et al. furthermore discloses the soft component is a thermoplastic elastomer-based material (col. 8, lines 40-55).

Regrading claim 5, Teschner additionally discloses the primary part is in direct contact with the glazing panel (shown in fig 2).

Regrading claim 6, in addition, Teschner discloses the glazing panel is a glass panel (shown in fig 2).

Regrading claim 7, Teschner also discloses the glazing panel is a laminated glass panel (shown in fig 2).



Regrading claim 9, Teschner furthermore discloses the fixing element has a local over thickness (shown in fig 2).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. disclose a window component.  Mikkaichi et al. disclose a window molding. Brandner et al. disclose a roof cover.  Schultheis et al. disclose a plastic holding frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612